DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant's amendment filed on 12/29/2021 has been entered.  Claim 1 has been amended.  Claims 1-20 are still pending in this application, with claim 1 being independent.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the limitation “the second reflected light beam is limited within a range of the first light beam” is unclear given that there is no range provided fir the first light beam. Applicants written specification paragraph 0042 says “in any plane where the central axis is located, the maximum included angle between the second light beam and the central axis is less than or equal to the maximum included angle between the first light beam and the central axis” 

Claim Rejections - 35 USC § 102

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6, 8, and 9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jurik et al. (US 2015/0316229 Hereinafter Jurik). 
Regarding claim 1, HSU discloses a lamp holder (4), the lamp holder (4, Fig. 4B) is provided with 
a light source (42, Fig. 4A) and 
a reflector (41, Fig. 4A) arranged in the light emitting direction of the light source (Figs. 2A and 4A), and 
wherein 
the reflector having an inverted pyramid shape (Fig. 1A-1C) with four reflecting sides (the four sides of 1A) and the light source is placed in a center of the reflector (Fig. 4A), and 
the light source includes a first light beam (first beam, Fig. 2A provided) directly emitted without being reflected by the reflector (Fig. 2A provided) and a second light beam (second light beam, Fig. 2A provided) emitted after being reflected by the reflector, angles of the second reflected light beam is limited within a range of the first light beam (Fig. 2A).

    PNG
    media_image1.png
    428
    654
    media_image1.png
    Greyscale

Regarding claim 2, HSU discloses in a plane perpendicular to a central axis (Central axis, Fig. 2A provided), the reflector intersects the plane to form a regular polygon (Figs. 1A-1C).

Regarding claim 3, HSU discloses in a plane perpendicular to a central axis (Central axis, Fig. 2A provided), the reflector intersects the plane to form a rectangle (Figs. 1A-1C).

Regarding claim 4, HSU discloses in any plane where a central axis (Central axis, Fig. 2A provided) is located, the inner surface of the reflector is two sections of reflective structure opposed (specifically, there are two different section opposite each other that are metal) to each other (Figs. 1A-1C).

Regarding claim 5, HSU discloses the reflective structure is at least partially straight (Figs. 1A-1C) or curved (Paragraph 0026 specifically conoid-like structure), and the center of curvature of the curved portion of the reflective structure is located in the outside of the reflector (looking at Fig. 3C the center of curvature is behind the reflector, Paragraph 0026).

Regarding claim 6, HSU discloses the reflective structure is formed by connecting multiple segments of curves (Figs. 1A-1C or 3A-3C, Paragraph 0026).

Regarding claim 8, HSU discloses the reflective surface of the reflector is a mirror surface (Paragraphs 0029 and 0030).

Regarding claim 9, HSU discloses the light source is provided with multiple light sources (Fig. 4A), and the reflector (Fig. 4A) is correspondingly provided with multiple reflectors.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

1, 7, 9-17, and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jurik et al. (US 2015/0316229 Hereinafter Jurik) in view of.
Regarding claim 1, Jurik teaches a lamp holder (the section shown below 40, Fig. 8 which houses the device), the lamp holder (20, Fig. 3) is provided with 
a light source (40, Fig. 8) and 
a reflector (reflective surface/walls of 24, Fig. 5) arranged in the light emitting direction of the light source (Fig. 8), and 
wherein 
the light source is placed in a center of the reflector (Fig. 5), and 
the light source includes a first light beam (50, Fig. 5) directly emitted without being reflected by the reflector and a second light beam (the light beam shown between 50 and 52, Fig. 5) emitted after being reflected by the reflector, angles of the second reflected light beam is limited within a range of the first light beam (Fig. 5, specifically the light beam of 50 is shown having a greater angle than the light beam shown reflective off the reflector 24 without later being absorbed by 26).
Jurik fails to teach the reflector (300) havinq an inverted pyramid shape with four reflectinq sides
HSU discloses a lamp holder (4), the lamp holder (4, Fig. 4B) is provided with 
a light source (42, Fig. 4A) and 
a reflector (41, Fig. 4A) arranged in the light emitting direction of the light source (Figs. 2A and 4A), and 
wherein 

the light source includes a first light beam (first beam, Fig. 2A provided) directly emitted without being reflected by the reflector (Fig. 2A provided) and a second light beam (second light beam, Fig. 2A provided) emitted after being reflected by the reflector, angles of the second reflected light beam is limited within a range of the first light beam.
It would have been obvious to one of ordinary skill in the art before the earliest effective filing date to have modified the shape of the lens of Jurik to be an inverted pyramid shape with four reflecting sides as taught by HSU, in order to modify the reflector to produce a desired light output.

Regarding claim 7, Jurik teaches a light shield (27, Figs. 5 and 8) arranged between an outer wall of the reflector and the lamp holder (Fig. 8), and the light shield (500) is arranged around the light source (Figs. 8 and 9).

Regarding claim 9, Jurik teaches the light source is provided with multiple light sources (Figs. 8 and 9, Paragraph 0023), and the reflector (Fig. 8) is correspondingly provided with multiple reflectors.

Regarding claim 10, Jurik teaches at least one light source is distributed along the transverse direction and at least two are distributed along the longitudinal direction; and the reflector is also correspondingly setting (Specifically Fig. 9 there are rows of LEDs and columns 

Regarding claim 11, Jurik teaches the reflectors are spaced apart along the transverse direction (Figs. 8 and 9) and/or along the longitudinal direction, and the top edges (front surface of 24, Fig. 8) of adjacent reflectors are mutually spaced in parallel setting (Fig. 9 in view of 8).

Regarding claim 12, Jurik teaches a light shield (26 and 27, Figs. 7 and 8) arranged between the outer wall of the reflector and the lamp holder (Fig. 8), the light shield includes a top light shielding area (where 27 is shown in Fig. 5) connected to the reflectors (Fig. 5) and a side light shielding area (the areas outside of above the LEDs generally more vertically used connect to other members) arranged on the periphery of all the reflectors (Fig. 6).

Regarding claim 13, Jurik teaches the inner surface of the light shield is treated with light absorption (Paragraph 0029).

Regarding claim 14, Jurik fails to explicitly teach the outer surface of the top light shielding area is a mirror surface.
Examiner points out that this would have been obvious given that it is a design choice.
It would have been obvious to one of ordinary skill in the art before the earliest effective filing date to have included having the outer surface of the top light shielding area or Jurik be a mirror surface, in order to provide a reflective emission of light and to make the out surface or the top ascetically pleasing.

Regarding claim 15, Jurik fails to explicitly teach the light shield and the reflector are integrally formed and manufactured.
Examiner points out that making the light shield and the reflector integrally formed and manufactured would allow for a simpler assembly.
It would have been obvious to one of ordinary skill in the art before the earliest effective filing date to have included having the light shield and the reflector be integrally formed and manufactured, in order to reduce assembly times of the device thereby simplifying production of the device. Note: the applicant is advised that it has been held that the term “integral” is sufficiently broad to embrace construction means such as fastening and welding. In re hotte, 177 USPQ 326, 328 (CCPA 1973).

Regarding claim 16, Jurik teaches a circuit board (the board that 40 is sitting on in Fig. 8) upon which the light source is located, and the circuit board is arranged on the lamp holder (Fig. 8).

Regarding claim 17, Jurik teaches the reflector is fixedly connected to the circuit board (Fig. 8 specifically all reflectors 24 are held by 28 which is fixedly connected to the circuit board via the protrusions from 28 going into the circuit board shown in Fig. 8).

Regarding claim 19, Jurik teaches a light transmitting insulating layer (the transparent body inside of 24 which allow light to pass till it is reflected buy the walls of 24) is provided between the light source (40, Fig. 5) and the reflector (walls of 24, Fig. 5).

Regarding claim 20, Jurik fails to teach a lighting arrangement method using the lamp, characteristic in that the anti-glare lamp is adopted as claimed in claim 1, including the following steps:
(a) Two rows of shelves are spaced apart and arranged in parallel, with a pedestrian passageway in the middle;
(b) The anti-glare lamp is provided directly above the middle of the pedestrian passage;
(c) In a plane perpendicular to the length direction of the pedestrian passage, the outermost light of the first light beam of the anti-glare lamp does not exceed the outer side of the top of the shelf on the same side.
It would have been obvious to one of ordinary skill in the art before the earliest effective filing date to have included using the lighting device above two shelves with a passage way there between and to have had the outermost light of the first beam of light not exceed the outer side of the top shelf on the same side, in order to illuminate the shelf and not emit light directly into a user’s eye which would provide an overly bright experience.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Jurik et al. (US 2015/0316229 Hereinafter Jurik) in view of Ruckgauer (US 2016/0069557).
Regarding claim 18, Jurik teaches a connection portion (arm protruding from 28 into the circuit board shown in Fig. 8) is provided on the back of the reflector (Fig. 8), and the circuit board (the board with LED 40 on it in Fig. 8) is provided with a connecting hole (hole for receiving the protruding arm of 28, Fig. 8) for connection with the connecting portion (Fig. 8).
Jurik fails to teach a connection portion being a hook portion.

It would have been obvious to one of ordinary skill in the art before the earliest effective filing date to have included having the connection portion of Jurik being a hook portion as taught by Ruckgauer, in order to simplify production by allowing for a snap fit and to provide a specific teaching for how the elements could be connected. 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC T EIDE whose telephone number is (571)272-7405. The examiner can normally be reached M-F 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jong-Suk (James) Lee can be reached on (571)272-7044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ERIC T EIDE/            Examiner, Art Unit 2875